           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

JACK A. LOWE,                                 )
                                              )
                     Petitioner,              )
                                              )
v.                                            )   Case No. CIV 17-406-JHP-KEW
                                              )
CARL BEAR, Warden,                            )
                                              )
                     Respondent.              )
                                   OPINION AND ORDER

       This action is before the Court on Respondent’s motion to dismiss Petitioner’s petition

for a writ of habeas corpus. (Dkt. 7). Petitioner is a pro se prisoner in the custody of the

Oklahoma Department of Corrections who is incarcerated at Joseph Harp Correctional Center
in Lexington, Oklahoma. He is attacking his convictions and sentences in two Adair

County, Oklahoma, District Court Cases:

       Case No. CF-97-166: First Degree Rape by Instrumentation, After Former
       Conviction of Two Felonies, with a sentence of 200 years and one day of
       imprisonment.

       Case No. CF-97-126: First Degree Burglary (Count 1) with sentence of 20
       years’ imprisonment, and Lewd Molestation (Count 2) with a sentence of life
       imprisonment.
       Petitioner raises three grounds for relief, however, he fails to explain the claims’
connections to his separate convictions:

       Ground I: Due process and equal protection rights were violated by
       procedural bars and refusal to allow hearing.
       Ground II: State court proceedings violated mentally incompetent
       petitioner’s rights under the Americans with Disabilities Act.

       Ground III: Criminal Appeals Court’s orders are contrary to federal law and
       Supreme Court opinions, and the orders imposed punishment for his frivolous
       filings without evidence or trial.
Case No. CF-97-166

       Petitioner’s Judgment and Sentence in Case No. CF-97-166 was affirmed by the
Oklahoma Court of Criminal Appeals (OCCA) on October 27, 1999, in Case No. F-98-998.

(Dkt. 8-1). On October 16, 2000, he filed an application for post-conviction relief in the
Adair County District Court, which was denied on October 31, 2000. (Dkt. 8-3). He did not
appeal the denial.

       On August 25, 2008, Petitioner filed a petition for a writ of habeas corpus pursuant
to 28 U.S.C. § 2254, challenging this conviction and sentence in the Western District of

Oklahoma. (Dkt. 8-4). The petition was transferred to this Court which assigned it Case No.

CIV 08-436-RAW-KEW and dismissed the action on January 14, 2010, as barred by the

statute of limitations (Dkt. 8-5).1

       On October 17, 2014, Petitioner filed in the Adair County District Court another

application for post-conviction relief, challenging his conviction and sentence, along with

several motions. (Dkts. 8-6, 8-8 at 1). On July 7, 2016, he filed in the Adair County District
Court yet another application for post-conviction relief, combining claims that challenged

his convictions and sentences in both Case No. CF-97-166 and Case No. CF-97-126, and

reiterating claims from the 2014 post-conviction application. (Dkt. 8-7). On May 30, 2017,
the state district court denied Petitioner’s requests for relief. (Dkt. 8-8).
Case No. CF-97-126

       Petitioner appealed his Judgment and Sentence in Case No. CF-97-126.                       On
September 21, 2001, the OCCA affirmed the Judgment and Sentence for Count 1 in Case No.
F-2000-897. (Dkt. 8-2). The Judgment for Count 2 was modified from Rape in the First


       1
          Petitioner does not acknowledge this prior habeas corpus petition. He instead asserts “this-
is-a-first” in response to the question on the petition form about second or successive applications.
(Dkt. 1 at 10).

                                                  2
Degree by Instrumentation to Lewd Molestation. Id. Petitioner’s sentence for Count 2 was

modified from a 1,000-year sentence to life imprisonment to run consecutively with his 20-

year sentence in Count 1. Id.

       On July 29, 2003, Petitioner filed an application for post-conviction relief in the state
district court, alleging ineffective assistance of trial and appellate counsel. The application

was denied on October 12, 2004 (Dkt. 8-9), and on December 28, 2004, the OCCA affirmed
the denial in Case No. PC-2004-862. (Dkt. 8-10).
       On October 5, 2007, Petitioner filed a second post-conviction application, alleging his

sentence was excessive and ineffective assistance of trial and appellate counsel. (Dkt. 8-11).
The state district court denied the second application on May 2, 2008 (Dkt. 8-12), and the

OCCA affirmed the denial on July 24, 2008, in Case No. PC-2008-505 (Dkt. 8-13).

       As discussed above, Petitioner’s third application for post-conviction relief in Case

No. CRF-1997-126 was filed on July 7, 2016 (Dkt. 8-7). On May 30, 2017, the state district
court denied the application (Dkt. 8-14).
2017 Post-Conviction Appeal

       Despite the Adair County District Court’s issuance of separate orders in each of

Petitioner’s cases, he combined his post-conviction appeals to the OCCA. After resolving
several procedural issues, on September 29, 2017, the OCCA consolidated the cases in Case
No. PC-2016-1156 and affirmed the district court’s denial of post-conviction relief in both

cases. (Dkt. 8-15). The OCCA also made these additional findings:

              Petitioner’s brief before this Court, as well as his filings in the District
       Court, reflect a widespread disregard for accuracy or completeness in citing
       authorities and carelessness in ensuring the text is even legible. In those
       instances where he provides a legible citation that accurately represents an
       actual legal reference source, Petitioner frequently misrepresents what that
       legal authority states. Petitioner also repeatedly makes blanket assertions that
       are without any basis in the record. Such assertions are insufficient to
       demonstrate the legal error and prejudice necessary for appellate relief. Smith

                                               3
       v. State, 157 P.3d 1155, 1164 (Okla. Crim. App. 2007); Walton v. State, 744
       P.2d 977, 979 (Okla. Crim. App. 1987). Likewise the practice of simply citing
       legal authorities without providing any argument or explanation connecting
       them to specific portions of the record and a specific claim of error will be
       insufficient for relief on appeal. Frederick v. State, 37 P.3d 908, 923 (Okla.
       Crim. App. 2001). Because Petitioner’s filings are rife with these practices,
       we find they represent a malicious disregard for the judicial process. . . .
              . . . Petitioner is found to be a prisoner who, while incarcerated, brought
       these appeals, and that such appeals are frivolous, malicious, or fail to present
       any claim for which relief might be granted by the Court. . . .
(Dkt. 8-15 at 12-13).
Federal Habeas Corpus Petition

       In this habeas petition, Petitioner has combined his two criminal cases without

separating the habeas issues for each. Although difficult to understand, the petition
apparently concerns the OCCA’s September 29, 2017, order denying post-conviction relief

in both cases, alleging the order violated his due process and equal protection rights.

       In Ground One, Petitioner alleges the OCCA’s application of “procedural bars” and

its refusal to grant him a hearing based on his “jurisdictional claims, new evidence, new

witness claims, [and] new law claims” denied these rights. (Dkt. 1 at 5). In Ground Two,

he alleges he is mentally incompetent, and the state court’s processes violated the Americans

with Disabilities Act, because the State’s “procedures and processes [were] inadequate to

protect [his] federal rights.” Id. at 6. In Ground Three, Petitioner alleges without elaboration

that the OCCA’s order was contrary to federal law and Supreme Court opinions, and the
OCCA retaliated against him by imposing punishment for his frivolous act “without evidence

or trial or due process.” Id. at 7.

       Respondent alleges, among other things, that the petition should be dismissed for

failure to state a cognizable habeas corpus claim. Construing the petition liberally, Haines

v. Kerner, 404 U.S. 519 (1972), Petitioner is seeking habeas corpus relief based on his claim


                                               4
that during his post-conviction proceedings, the state courts failed to consider his claims on
the merits, violated his rights under the Americans with Disabilities Act, and retaliated

against him by finding his claims were frivolous. (Dkt. 1 at 6-8). He fails to allege any
specific facts indicating his convictions or sentences are invalid.

       “[N]o constitutional provision requires a state to grant post-conviction review.” Sellers

v. Ward, 135 F.3d 1333, 1339 (10th Cir. 1998) (citing Pennsylvania v. Finley, 481 U.S. 551,

557 (1987)). Consequently, Petitioner’s claims which concern only “the State’s post-
conviction remedy and not the judgment which provides the basis for his incarceration, . . .

state[] no cognizable federal habeas claim.” Sellers, 135 F.3d at 1339 (citations omitted). See

also Steele v. Young, 11 F.3d 1518, 1524 (10th Cir. 1993) (challenge to state post-conviction

procedures “fail[s] to state a federal constitutional claim cognizable in a federal habeas

proceeding”); Leonard v. Parker, No. CIV-08-479-FHS, 2009 WL 1874101, at *1 (E.D.

Okla. June 29, 2009) (unpublished) (“Because Petitioner is not entitled to a state post-

conviction proceeding and state collateral proceedings do not constitute independent due
process claims in a federal habeas action, Petitioner’s claim for habeas relief is outside of a

federal habeas proceeding unless he can demonstrate that his federal due process rights were

violated.”); Seward v. Province, No. CIV-07-195-RAW-KEW, 2007 WL 3113337, at *1 (E.D.

Okla. Oct. 22, 2007) (unpublished) (dismissing the petitioner’s claims related to the adequacy
of Oklahoma’s post-conviction procedures for failure to state a cognizable habeas corpus
claim).

       Furthermore, Petitioner’s claim concerning the alleged violation of his rights under

the Americans with Disabilities Act is “inappropriate for a habeas corpus case.” Seward,

2007 WL 3113337, at *1. Therefore, the Court finds the petition must be dismissed for
failure to state a cognizable federal habeas corpus claim.


                                               5
Certificate of Appealability

       The Court further finds Petitioner has failed to make a “substantial showing of the

denial of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). He also has not
“demonstrate[d] that reasonable jurists would find [this] court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Therefore, Petitioner should be denied a certificate of appealability.
       ACCORDINGLY, Respondent’s motion to dismiss Petitioner’s petition for a writ

of habeas corpus (Dkt. 7) is GRANTED, and Petitioner is DENIED a certificate of

appealability.

       IT IS SO ORDERED this 19th day of April, 2019.




                                              6
